

116 HR 4469 IH: American Workforce Empowerment Act
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4469IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Hagedorn (for himself, Mr. Van Drew, Mr. Mitchell, and Mr. Estes) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit 529 plans to be used for certain non-degree
			 technical training certificate programs and apprenticeship programs.
	
 1.Short titleThis Act may be cited as the American Workforce Empowerment Act. 2.529 account funding for non-degree technical training certificate programs and apprenticeship programs (a)In generalSection 529(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(8)Treatment of technical training certificate programs and apprenticeship programs
 (A)In generalAny reference in this subsection to the term qualified higher education expense shall include a reference to expenses described in paragraph (3) in connection with— (i)enrollment or attendance in a program leading to a recognized postsecondary credential (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), and
 (ii)an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (B)Tools and equipmentFor purposes of subparagraph (A), expenses includes expenses for tools and equipment required for enrollment or attendance in a program described in subparagraph (A)(i) or participation in an apprenticeship described in subparagraph (A)(ii)..
 (b)Effective dateThe amendment made by this section shall apply to expenses paid or incurred after the date of the enactment of this Act for programs beginning after the date of the enactment of this Act.
			